Citation Nr: 0738170	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-44 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge (VLJ) in August 2007.  However, 
the veteran failed to report to the hearing.  As the record 
does not contain further explanation as to why the veteran 
failed to report to the hearing, or any additional requests 
for an appeals hearing, the Board deems the veteran's request 
for the hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  The probative weight of the evidence does not support a 
finding that the veteran's symptoms or stressors have met the 
criteria for a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged 
stressors in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in July 2002 and September 2003, 
prior to the adjudication of his claim in the January 2004 
rating decision at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the September 2003 
letter stated: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in original).  
This statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, August 2006, and July 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, VA medical records, VA examination 
reports, a letter from a private psychiatrist, a letter from 
a VA counselor, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See Gaines v. West, 11 Vet. App. 353, 357-58 
(1998); West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD after the fact does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The veteran's DD Form 214 confirms that he served in Vietnam, 
but it does not show that he was awarded any medals 
indicative of combat.  The veteran's military occupational 
specialty (MOS) in service was a field artillery unit 
commander.  As there is no objective evidence showing his 
participation in combat, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

With regard to whether the veteran has met the criteria for a 
diagnosis of PTSD, the Board has thoroughly reviewed the 
claims file and concludes that the weight of the evidence 
preponderates against such a finding.  The pertinent medical 
evidence consists of VA therapy progress notes from the 
Highland Drive VA Medical Center (VAMC) dated June 2001 to 
August 2005; VA examination reports from September 2002, 
September 2003, and March 2005; a January 2005 letter from 
the veteran's private psychiatrist; and a February 2006 
letter from the veteran's VA therapist at the Veterans 
Resource Center in McKeesport, Pennsylvania.

The Board acknowledges a June 2001 VA progress note from the 
Highland Drive VAMC in which the veteran was examined and 
diagnosed with PTSD.  However, subsequent progress notes from 
individual VA therapy sessions in July 2001 and June 2002 
reflect a diagnosis of major depressive disorder, ruling out 
(r/o) PTSD.

At his September 2002 VA examination, the VA examiner 
determined that the veteran did not meet DSM-IV diagnostic 
criteria for the diagnosis of PTSD, either in terms of 
specificity of identified stressors to meet criterion A for 
the diagnosis, or of symptoms consistent with the diagnosis.

The Board acknowledges that, in VA therapy progress notes 
from the Highland Drive VAMC dated December 2002 to August 
2005, the veteran was diagnosed with PTSD, and PTSD was 
listed as an impression "related to Vietnam combat 
experiences" on numerous occasions.  However, such diagnoses 
and impressions were derived from individual therapy sessions 
rather than from formal psychological examinations, and thus 
such evidence is not as probative as a formal examination 
report.  Furthermore, with no objective evidence showing the 
veteran's participation in combat, the linking of a PTSD 
diagnosis to combat experiences is unwarranted and cannot be 
substantiated by the preponderance of the evidence in the 
record.

At his September 2003 VA examination, the VA examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD, either in terms of verifiable stressors or 
symptom presentation.  Specifically, the examiner noted that 
the veteran's stressors did not meet criterion A of DSM-IV 
for a diagnosis of PTSD.

In a January 2005 letter, a private psychiatrist (Dr. P.V.N.) 
stated that the veteran had reported a history of various in-
service stressors "which conceivably could have precipitated 
PTSD."  However, the psychiatrist did not specifically 
provide a diagnosis of PTSD for the veteran in this letter.

At his March 2005 VA examination, the VA examiner diagnosed 
the veteran with depressive disorder, not related to PTSD.  
The examiner stated, "While various clinicians at the 
Highland Drive VA Medical Center have given the veteran a 
diagnosis of PTSD, this is based solely on his reported 
symptoms and reported stressors, which appear to have been 
exaggerated or inaccurate."  With regard to these reported 
stressors, the examiner stated, "Overall, the veteran is not 
able to describe any specific traumatic experiences with any 
kind of reliable or verifiable detail."  The examiner went 
on to say, "Current evaluation...discounts each of [the] 
traumatic episodes reported by [Dr. P.V.N. in his January 
2005 letter]."  In sum, the examiner concluded that there 
was no evidence of any kind to suggest that the veteran had 
experienced a trauma or experience consistent with criterion 
A of DSM-IV for a diagnosis of PTSD.

In a February 2006 letter, a VA counselor (N.E.M.) offered 
diagnostic impressions for the veteran that included PTSD.  
Once again, these diagnostic impressions were derived from 
individual therapy sessions with the veteran and were based 
upon the veteran's reported symptoms and reported stressors.  
There is no evidence to indicate that N.E.M. based her 
impressions on a formal psychological examination of the 
veteran, and thus her impressions are not as probative as a 
formal examination report.

In summary, despite diagnoses of PTSD being noted in a number 
of treatment records in the claims file, these diagnoses 
appear to be entirely based on the veteran's own self-report 
of his history without any review of the claims file, 
including his service medical records.  The Board concludes 
that a diagnosis of PTSD based on uncorroborated stressors is 
not probative.  Furthermore, the Board notes that his 
treatment records are inconsistent in that the veteran is 
sometimes diagnosed with PTSD, while at other times no 
diagnosis or history of PTSD is indicated at all.

The Court has held that the Board may favor the opinion of 
one competent medical professional over that of another, so 
long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Given the nature of his VA treatment records, the Board finds 
them to be of limited probative value on the question of 
whether the veteran has PTSD due to service.  The Board 
grants a substantially greater amount of probative value to 
the VA examination reports from September 2002, September 
2003, and March 2005.  On each of those occasions, a VA 
examiner thoroughly reviewed the veteran's claims file before 
concluding that the veteran did not meet the diagnostic 
criteria for PTSD.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's symptoms and stressors have met the criteria for a 
diagnosis of PTSD.

Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for PTSD 
must be denied because the first essential criterion for a 
grant of service connection - medical evidence diagnosing 
PTSD in accordance with § 4.125(a) (i.e., DSM-IV) - has not 
been met.

However, even if the Board were to presume, for the sake of 
argument, that the veteran currently does have a diagnosis of 
PTSD, it still must be determined whether there is sufficient 
evidence to confirm the occurrence of stressful events that 
the veteran alleges to have witnessed while he was in 
service, before service connection can be established.  A 
medical opinion diagnosing PTSD after the fact does not 
suffice to verify the occurrence of any claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

As stated above, there is no objective evidence showing the 
veteran's participation in combat while serving in the 
military.  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

According to his March 2005 VA examination report, the 
veteran has alleged five in-service stressors: (1) completely 
failing all missions in Vietnam; (2) being forcibly extracted 
at Firebase Yerkes and witnessing atrocities such as bodies 
hanging from trees; (3) suffering from smoke inhalation after 
his bunker was set on fire by one of his own men; (4) serving 
as a forward observer for one to two days and witnessing 
killings, atrocities, and village burnings; and (5) failing 
his own men in Vietnam.

During this March 2005 VA examination, the veteran admitted 
that he and his men were not involved in direct combat with 
the enemy, that his eyewitness accounts of atrocities were 
actually based upon secondhand reports from others, and that 
the fire in his bunker might have likely been an accident.  
With regard to all five of the veteran's reported stressors, 
the examiner stated, "Overall, the veteran is not able to 
describe any specific traumatic experiences with any kind of 
reliable or verifiable detail."  As a result, the Board has 
determined that it is not possible to obtain verification of 
the veteran's purported stressors.  Consequently, a medical 
link between current PTSD symptoms and any in-service 
stressors cannot be established.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Therefore, the benefit of the doubt 
provision does not apply, and the claim must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


